Exhibit 10.4

Supplemental Agreement No. 23

to

Purchase Agreement No. 3157

between

The Boeing Company

And

Federal Express Corporation

Relating to Boeing Model 777-FREIGHTER Aircraft

THIS SUPPLEMENTAL AGREEMENT, entered into as of the 10th day of December 2013,
by and between THE BOEING COMPANY (Boeing) and FEDERAL EXPRESS CORPORATION
(Customer);

W I T N E S S E T H:

A. WHEREAS, the parties entered into that certain Purchase Agreement No. 3157,
dated November 7, 2006 (Purchase Agreement), relating to the purchase and sale
of certain Boeing Model 777-FREIGHTER Aircraft (Aircraft); and

B. WHEREAS, Customer desires to reschedule the delivery date of eleven
(11) Option Aircraft under Letter Agreement 6-1162-RRO-1062 to the Purchase
Agreement as shown in the table below:

 

Existing Delivery Dates

of Option Aircraft

  

Revised Delivery Dates

of Option Aircraft

[*]    [*] [*]    [*] [*]    [*] [*]    [*] [*]    [*] [*]    [*] [*]    [*] [*]
   [*] [*]    [*] [*]    [*] [*]    [*]

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

 

P.A. No. 3157

 

 

1

 

 

SA 23            

 

 

BOEING PROPRIETARY

 



--------------------------------------------------------------------------------

NOW THEREFORE, in consideration of the mutual covenants herein contained, the
parties hereto agree to supplement the Purchase Agreement as follows:

All terms used herein and in the Purchase Agreement, and not defined herein,
shall have the same meaning as in the Purchase Agreement.

 

1. Remove and replace, in its entirety, the “Table of Contents” with the revised
Table of Contents, attached hereto, to reflect the changes made by this
Supplemental Agreement No. 23.

 

2. The Option Aircraft described in Recital Paragraph B are hereby rescheduled
as set forth in Recital Paragraph B. Remove and replace, in its entirety,
Attachment to Letter Agreement 6-1162-RRO-1062 with a revised Attachment,
attached hereto, to reflect such rescheduling. The parties acknowledge and agree
that the Option Aircraft rescheduling referenced herein is not being made under
Article 4.2 of Letter Agreement 6-1162-RRO-1062; accordingly, with respect to
the foregoing rescheduled Option Aircraft, (i) [*], (ii) [*] and (iii) the
rescheduled Option [*] to the end of the then-current delivery stream.

 

3. Customer and Boeing have previously executed letter agreement 6-1162-SCR-186
concerning certain terms related to [*] Engine Hard Mount Kits. The parties
agree to add this letter agreement to the Purchase Agreement in this
Supplemental Agreement No. 23.

 

4. [*] Accordingly, the parties agree to add a new letter agreement to the
Purchase Agreement in this Supplemental Agreement No. 23 to address [*]. Such
letter agreement number is 6-1162-SCR-193 and the letter is also added to the
Table of Contents herein.

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

 

P.A. No. 3157

 

 

2

 

 

SA 23            

 

 

BOEING PROPRIETARY

 



--------------------------------------------------------------------------------

5. This Supplemental Agreement No. 23 to the Purchase Agreement shall not be
effective unless executed and delivered by the parties on or prior to
December 6, 2013.

 

6. Notwithstanding the foregoing Article 5, this Supplemental Agreement No. 23
shall not be effective unless and until, and the matters expressed herein are
expressly conditioned upon, Customer receiving approval from the board of
directors of Customer’s parent company, FedEx Corporation. Should such approval
not be granted and confirmed in writing by Customer to Boeing by December 11,
2013, this Supplemental Agreement shall automatically terminate and be null and
void in all respects, and neither party shall owe any obligation to the other
party with respect to the matters expressed herein; provided, however, no such
termination shall otherwise impact the parties’ rights and obligations existing
under the Purchase Agreement, as amended or otherwise modified, prior to this
Supplemental Agreement. For the sake of clarity, neither party shall be deemed
to be in default hereunder for failing to have performed any obligation created
under this Supplement Agreement, including without limitation any payment
obligation, prior to the receipt by Boeing of the aforementioned written
confirmation. In addition to the foregoing, this Supplemental Agreement No. 23
to the Purchase Agreement shall not be effective unless Customer and Boeing
execute and deliver Supplemental Agreement No. 4 to Purchase Agreement No. 3712
on or before December 11, 2013.

EXECUTED as of the day and year first above written.

 

THE BOEING COMPANY     FEDERAL EXPRESS CORPORATION By:  

/s/ Stuart C. Ross

    By:  

/s/ Phillip C. Blum

Its:  

Attorney-In-Fact

    Its:  

VP Aircraft Acquisitions

 

 

P.A. No. 3157

 

 

3

 

 

SA 23            

 

 

BOEING PROPRIETARY

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLES        SA
NUMBER  

1.

 

Quantity, Model and Description

  

2.

 

Delivery Schedule

  

3.

 

Price

  

4.

 

Payment

  

5.

 

Miscellaneous

   TABLE           

1.

 

Aircraft Information Table

     15   

1A

 

Block B Firm Aircraft Information Table

     22   

1B

 

Block B Conditional Firm Aircraft Information Table

     21   

1C

 

Block C Aircraft Information Table

     13   

1C1

 

Block C Aircraft Information Table (MSN 39285)

     11   

1C2

 

Block C Aircraft Information Table

     20   

1D

 

Block D Aircraft Information Table

     20    EXHIBIT           

A.

 

Aircraft Configuration

     4   

A1.

 

Aircraft Configuration (Block B Aircraft)

     4   

A2.

 

Aircraft Configuration (Block C Aircraft except MSN 39285)

     11   

A3.

 

Aircraft Configuration (Block C Aircraft w/ MSN 39285)

     11   

A4.

 

Aircraft Configuration (Block D Aircraft)

     12   

B.

 

Aircraft Delivery Requirements and Responsibilities

   SUPPLEMENTAL EXHIBITS       

AE1.

 

Escalation Adjustment/Airframe and Optional Features

  

CS1.

 

Customer Support Variables

  

EE1.

 

Engine Escalation/Engine Warranty and Patent Indemnity

  

SLP1.

 

Service Life Policy Components

  

 

 

P.A. No. 3157

 

 

4

 

 

SA 23            

 

 

BOEING PROPRIETARY

 



--------------------------------------------------------------------------------

LETTER AGREEMENT        

SA

NUMBER

3157-01

  

777 Spare Parts Initial Provisioning

  

3157-02

  

Demonstration Flight Waiver

  

6-1162-RCN-1785

  

Demonstrated Compliance

  

6-1162-RCN-1789

  

Option Aircraft

         Exercised   

Attachment to Letter 6-1162-RCN-1789

         in SA #4

6-1162-RCN-1790

  

Special Matters

  

6-1162-RCN-1791

  

Performance Guarantees

           4

6-1162-RCN-1792

  

Liquidated Damages Non-Excusable Delay

  

6-1162-RCN-1793

  

Open Configuration Matters

  

6-1162-RCN-1795

  

AGTA Amended Articles

  

6-1162-RCN-1796

  

777 First-Look Inspection Program

  

6-1162-RCN-1797

  

Licensing and Customer Supplemental Type Certificates

  

6-1162-RCN-1798

  

777 Boeing Converted Freighter

         Deleted in SA #4

6-1162-RCN-1798 R1

  

777 Boeing Converted Freighter

           4

6-1162-RCN-1799

  

[*]

  

6-1162-RRO-1062

  

Option Aircraft

           4   

Attachment to Letter 6-1162-RRO-1062

         23

6-1162-RRO-1065

  

Performance Guarantees for Block B Aircraft

           4

6-1162-RRO-1066R1

  

Special Matters for Block B Aircraft

         22

6-1162-RRO-1067

  

Special Matters for Option Aircraft detailed in

           4   

Letter Agreement 6-1162-RRO-1062

  

6-1162-RRO-1068

  

Special Provision – Block B Aircraft

           4

FED-PA-LA-1000790R3

  

Special Matters for Block C Aircraft

         20

FED-PA-LA-1001683R2

  

Special Matters for Block D Aircraft

         19

6-1162-RRO-1144R7

  

[*] as related to SAs #8, #13 through #16, SA #18 through SA #20

         20

6-1162-SCR-137

  

777F Miscellaneous Matters

         20

6-1162-SCR-154

  

[*] Letter

         22

6-1162-SCR-155

  

[*] Engine Hard Mount Letter

         22

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

 

P.A. No. 3157

 

 

5

 

 

SA 23            

 

 

BOEING PROPRIETARY

 



--------------------------------------------------------------------------------

6-1162-SCR-186

  

[*] Non-Isolated Engine Mounts Letter

         23

6-1162-SCR-193

  

[*] Matters

         23

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

 

P.A. No. 3157

 

 

6

 

 

SA 23            

 

 

BOEING PROPRIETARY

 



--------------------------------------------------------------------------------

SUPPLEMENTAL AGREEMENTS

 

DATED AS OF:

Supplemental Agreement No. 1

  May 12, 2008

Supplemental Agreement No. 2

  July 14, 2008

Supplemental Agreement No. 3

  December 15, 2008

Supplemental Agreement No. 4

  January 9, 2009

Supplemental Agreement No. 5

  January 11, 2010

Supplemental Agreement No. 6

  March 17, 2010

Supplemental Agreement No. 7

  March 17, 2010

Supplemental Agreement No. 8

  April 30, 2010

Supplemental Agreement No. 9

  June 18, 2010

Supplemental Agreement No. 10

  June 18, 2010

Supplemental Agreement No. 11

  August 19, 2010

Supplemental Agreement No. 12

  September 3, 2010

Supplemental Agreement No. 13

  August 27, 2010

Supplemental Agreement No. 14

  October 25, 2010

Supplemental Agreement No. 15

  October 29, 2010

Supplemental Agreement No. 16

  January 31, 2011

Supplemental Agreement No. 17

  February 14, 211

Supplemental Agreement No. 18

  March 31, 2011

Supplemental Agreement No. 19

  October 27, 2011

Supplemental Agreement No. 20

  December 14, 2011

Supplemental Agreement No. 21

  June 29, 2012

Supplemental Agreement No. 22

  December 11, 2012

Supplemental Agreement No. 23

  December 10, 2013

 

 

P.A. No. 3157

 

 

7

 

 

SA 23            

 

 

BOEING PROPRIETARY

 



--------------------------------------------------------------------------------

Attachment to

Letter 6-1162-RRO-1062

Option Aircraft Delivery, Description, Price and Advance Payments

 

Airframe Model/MTOW:

  777-Freighter   766000 pounds     Detail Specification: D019W007FED7F-1, Rev E
dated August 29, 2011

Engine Model/Thrust:

  GE90-110B1L   110100 pounds     Airframe Price Base Year/Escalation Formula:  
[*]   ECI-MFG/CPI Airframe Price:   [*]     Engine Price Base Year/Escalation
Formula:  

N/A

  N/A Optional Features:     [*]                  

 

            Sub-Total of Airframe and Features:   [*]     Airframe Escalation
Data: Engine Price (Per Aircraft):   [*]     Base Year Index (ECI):   [*]  
Aircraft Basic Price (Excluding BFE/SPE):   [*]     Base Year Index (CPI):   [*]
       

 

            Buyer Furnished Equipment (BFE) Estimate:   [*]             Seller
Purchased Equipment (SPE) Estimate:   [*]     Forecast:   2Q08      
Deposit/Aircraft at Def Agreement:   [*]                            

         

Escalation

Factor (Airframe)1

 

Escalation Estimate

Adv Payment Base
Price Per A/P

 

Advance Payment Per Aircraft

(Amts. Due/Mos. Prior to Delivery):

Delivery

Date

 

Number of Aircraft

     

Balance at Option
Exercise

1%

 

24 Mos.

4%

 

21/18/15/12/9/6 Mos.
5%

 

Total

35%

[*]   [*]   [*]   [*]   [*]   [*]   [*]   [*] [*]   [*]   [*]   [*]   [*]   [*]
  [*]   [*] [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*] [*]   [*]   [*]   [*]
  [*]   [*]   [*]   [*] [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*] [*]   [*]
  [*]   [*]   [*]   [*]   [*]   [*] [*]   [*]   [*]   [*]   [*]   [*]   [*]  
[*] [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*] [*]   [*]   [*]   [*]   [*]  
[*]   [*]   [*]    

 

 

 

 

 

 

 

 

 

 

 

 

 

Total:   11                        

 

1 

The Escalation Factor for the Option Aircraft will be adjusted to Boeing’s then
current forecasts for such elements as of the date of the amendment to the
definitive agreement to add the exercised Option Aircraft as an Aircraft.

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Commission Act of 1934, as amended.

 

FED   BOEING PROPRIETARY  

Supplemental Agreement No. 23

Page 1



--------------------------------------------------------------------------------

LOGO [g693794ex10_4logo.jpg]    The Boeing Company    P.O. Box 3707   
Seattle, WA 98124-2207        

 

 

6-1162-SCR-186

October 1, 2013

Federal Express Corporation

3131 Democrat Road

Memphis, TN 38118

 

Attention:    Mr. Curt Gobbell    Manager, Airframe Forecasting and Analysis
Subject:    [*],   “ENGINE MOUNTS - REPLACE ISOLATED ENGINE MOUNTS WITH
NON-ISOLATED ENGINE MOUNTS ([*] ENGINES)” References:    1.   Purchase Agreement
No. 3157 (Purchase Agreement) between The Boeing Company (Boeing) and Federal
Express Corporation (Customer) relating to Model 777F aircraft, collectively the
(Aircraft);    2.   Boeing letter agreement 6-1162-SCR-155 (Letter Agreement);
and    3.   Boeing offer 6-1131-CMM-LLO-10136, Master Change No. 7120MK5114
dated September 11, 2013.

 

1. Background.

Boeing agreed to provide Customer certain business considerations related to [*]
Engine Hard Mount Kits (Kits) as detailed under the Letter Agreement. At the
time of execution of said Letter Agreement, Customer had ordered [*] Kits on a
cumulative basis.

Subsequent to the date of execution of the Letter Agreement, Boeing has provided
Customer three separate Master Change proposals relating to the Kits as follows:

 

  a. 6-1131-CMM-LLO-07919 – For the purchase of [*] Kits; executed by Customer
on May 1, 2013;

 

  b. 6-1131-CMM-LLO-08048 – For the purchase of [*] Kits; executed by Customer
on May 16, 2013; and

 

  c. 6-1131-CMM-LLO-10136 – For the purchase of [*] Kits; executed by Customer
on September 20, 2013.

On a cumulative basis, the total number of Kits ordered by Customer, including
the initial quantity of [*] Kits, through item 2 above is [*] Kits. Of the [*]
Kits included in item c, (i) [*] of the Kits will fall under the terms of
paragraph 2 of the Letter Agreement and (ii) [*] of the Kits will fall under the
terms of paragraph 3 of the Letter Agreement, except as described in the
paragraph immediately below.

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

 

6-1162-SCR-186

   

 

October 1, 2013    

 

 

BOEING PROPRIETARY

 



--------------------------------------------------------------------------------

 

LOGO [g693794ex10_4logo.jpg]

 

2. [*] Memorandum Applicable to Kits [*] Purchased by Customer.

 

   [*]

 

3. Confidential Treatment.

Customer understands that Boeing considers certain commercial and financial
information contained in this business consideration as confidential. Each of
Customer and Boeing agree that it will treat this business consideration and the
information contained herein as confidential. Customer agrees to limit the
disclosure of the contents of this business consideration to employees of
Customer with a need to know and who understand that they are not to disclose
its content to any other person or entity without the prior written consent of
Boeing. Notwithstanding the foregoing, Customer may disclose this business
consideration and the terms and conditions herein to its parent company, FedEx
Corporation, to the Board of Directors of its parent corporation, FedEx
Corporation, to its professional advisors under a duty of confidentiality with
respect hereto, and as required by law.

 

AGREED AND ACCEPTED this      

28 October 2013

        Date         THE BOEING COMPANY     FEDERAL EXPRESS CORPORATION

/s/ Stuart C. Ross

     

/s/ Mark S. Blair

  Signature       Signature  

Stuart C. Ross

     

Mark S. Blair

  Printed Name       Printed Name  

Attorney-In-Fact

     

VP

  Title       Title  

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

 

6-1162-SCR-186

   

 

October 1, 2013    

 

 

BOEING PROPRIETARY

 



--------------------------------------------------------------------------------

6-1162-SCR-193

November 29, 2013

Federal Express Corporation

3131 Democrat Road

Memphis, TN 38118

 

Attention:   

Mr. Kevin Burkhart

Managing Director – Aircraft Acquisitions & Sales

 

Mr. Bradley Harris

Senior Attorney

 

Subject:

  

 

[*] Matters

 

References:

  

 

Purchase Agreement 3157 between The Boeing Company (Boeing) and Federal Express
Corporation (Customer) dated November 7, 2006 (Purchase Agreement) relating to
the purchase of 777F aircraft (Aircraft).

Any capitalized term used but not defined herein shall have the meaning ascribed
to it in the Purchase Agreement.

 

1. Background.

 

   [*]

The purpose of this Letter Agreement is to document certain terms and conditions
under which [*].

 

2. [*].

 

   [*]

 

3. [*].

 

   [*]

 

4. Other Matters.

 

   [*]

 

5. Confidential Treatment.

Customer understands that Boeing considers certain commercial and financial
information contained in this business consideration as confidential. Each of
Customer and Boeing agree that it will treat this business consideration and the
information contained herein as confidential. Customer agrees to limit the
disclosure of the contents of this business consideration to employees of
Customer with a need to know and who understand that they are

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

LOGO [g693794ex10_4logo.jpg]

 

not to disclose its content to any other person or entity without the prior
written consent of Boeing. Notwithstanding the foregoing, Customer may disclose
this business consideration and the terms and conditions herein to its parent
company, FedEx Corporation, to the Board of Directors of its parent corporation,
FedEx Corporation, to its professional advisors under a duty of confidentiality
with respect hereto, and as required by law.

 

Very truly yours,       THE BOEING COMPANY     FEDERAL EXPRESS CORPORATION By   

/s/ Stuart C. Ross

    By   

/s/ Phillip C. Blum

Its  

Attorney-In-Fact

    Its  

VP Aircraft Acquisitions

ACCEPTED AND AGREED TO this

Date: December 10, 2013